— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered July 7, 1989, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied suppression of evidence of the stolen vehicle. The arresting officer testified that he observed the defendant driving his vehicle recklessly at an excessive rate of speed (see, People v Erwin, 42 NY2d 1064; People v Foster, 173 AD2d 841, 843). When the defendant stopped at a red light, the officer noticed that the vehicle’s right rear window was broken. The officer activated his lights, motioning for the defendant to pull over, but the defendant proceeded through the red light, made an illegal U-turn, alighted from the vehicle, and entered a building. After a brief chase, the defendant was apprehended and detained while the officer returned to his car and ascertained via radio that the vehicle driven by the defendant had *691been reported stolen. The defendant was then arrested. Under these circumstances, the officer was justified in stopping the defendant’s vehicle and then arresting him (see, People v Leung 68 NY2d 734; People v Cantor, 36 NY2d 106, 112; People v Wider, 172 AD2d 573).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Balletta and Lawrence, JJ., concur.